Order filed, September 10, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00358-CR
                                 ____________

                 RON CHRISTOPHER JOHNSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 13-DCR-062222


                                     ORDER

      The reporter’s record in this case was due June 30, 2014. See Tex. R. App.
P. 35.1. On July 11, 2014, this court ordered the court reporter to file the record
within 30 days. Also, on July 11, 2014, this court received notice from the court
reporter that the appellant had not requested for the record to be prepared. On July
21, 2014, this court received notice from the court reporter that the record had been
requested and the due date for the record was extended until August 21, 2014. The
record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Elizabeth Wittu, the official court reporter, to file the record in
this appeal within 30 days of the date of this order. No further extension will be
entertained. The trial and appellate courts are jointly responsible for ensuring that
the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Elizabeth
Wittu does not timely file the record as ordered, we will issue an order directing
the trial court to conduct a hearing to determine the reason for the failure to file the
record.



                                    PER CURIAM